                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAI`I

                                  )
JAMES ARMSTRONG,                  )
                                  )
            Plaintiffs,           )
                                  )
     v.                           )       Civ. No. 18-00326 ACK-WRP
                                  )
HAWAIIAN AIRLINES, INC.;          )
JOHN DOES 1-10; JANE DOES         )
1-10; DOE CORPORATIONS 1-10;      )
DOE PARTNERSHIPS 1-10; and        )
DOE GOVERNMENTAL AGENCIES         )
1-10,                             )
                                  )
            Defendant.            )
                                  )

          ORDER DENYING DEFENDANT HAWAIIAN AIRLINES, INC.’S
                     MOTION FOR SUMMARY JUDGMENT

            For the reasons discussed below, Defendant Hawaiian

Airlines, Inc’s Motion for Summary Judgment, ECF No. 51, is

hereby DENIED.

                          PROCEDURAL BACKGROUND

            On March 9, 2018, Plaintiff James Armstrong

(“Plaintiff”), proceeding pro se, filed a Complaint in the

Circuit Court of the Fifth Circuit for the State of Hawai`i

against Defendant Hawaiian Airlines, Inc. (“Defendant” or

“Hawaiian Airlines”) and numerous Doe Defendants, asserting

state law negligence claims and state and federal law disability

discrimination claims.     ECF No. 1-2.     On July 17, 2018, now

proceeding with counsel, Plaintiff filed a First Amended


                                  - 1 -
Complaint in state court, ECF No. 1-4, that is substantially

identical to Plaintiff’s original Complaint.      Defendant timely

filed a Notice of Removal on August 21, 2018, averring that this

Court has original jurisdiction over Plaintiff’s claims under 28

U.S.C. § 1441(a).    ECF No. 1 ¶ 24.    Defendant’s Notice of

Removal asserts that Plaintiff’s state law claims are completely

preempted by federal law, specifically, Article 17 of the

Convention for the Unification of Certain Rules for

International Carriage by Air (the “Montreal Convention”).      ECF

No. 1 ¶ 23.    As is discussed more fully infra, Plaintiff does

not dispute that the Montreal Convention governs his claims.

          On January 27, 2019, Plaintiff filed a Motion for

Leave to File Second Amended Complaint, ECF No. 27, in which he

sought to add another airline, Qantas Airways Limited, as a co-

defendant.    Magistrate Judge Richard L. Puglisi denied

Plaintiff’s motion on February 28, 2019, ECF No. 33.      Plaintiff

appealed the Magistrate Judge’s order, ECF No. 36, but this

Court, on April 16, 2019, issued an order affirming the

Magistrate Judge’s decision.    ECF No. 42.    On April 4, 2019,

Plaintiff filed a Motion to Certify Qantas Airways Limited as

Doe Corporation 1 pursuant to Hawai`i Rule of Civil Procedure




                                - 2 -
17(d).   ECF No. 39.    Magistrate Judge Wes R. Porter 1/ issued an

order denying that motion on May 14, 2019, ECF No. 48, which

Plaintiff did not appeal.

           On June 5, 2019, Defendant filed the instant Motion

for Summary Judgment (“Motion”), ECF No. 51, together with a

Concise Statement of Facts (“Def.’s CSF”). ECF No. 52.      On July

9, 2019, Plaintiff filed his Memorandum in Opposition to

Defendant’s Motion (“Opposition”), ECF No. 56, together with a

Concise Counterstatement of Facts (“Pl.’s CSF”), ECF No. 57, as

well as Evidentiary Objections to one of the declarations

attached to Defendant’s CSF.     ECF No. 55.   Defendant filed its

Reply on July 16, 2019.     ECF No. 58.   The Court held a hearing

on Defendant’s Motion on July 30, 2019.

                          FACTUAL BACKGROUND

           This case arises from an incident that occurred at

Brisbane International Airport in Australia in which Plaintiff

injured his arm in the course of retrieving five checked bags

from a baggage carousel.     The following facts are undisputed and

are principally drawn from the evidentiary exhibits attached to

the parties’ CSFs. 2/   Plaintiff has an extensive medical history


1/ This case was reassigned to Magistrate Judge Porter on May 8,
2019. ECF No. 47.
2/ The Court notes that many of the relevant facts are not listed

in the parties’ CSFs, and that many of the facts that are listed
in the parties’ CSFs mischaracterize deposition testimony and
(Continued...)


                                 - 3 -
involving a number of injuries. 3/   Def. CSF ¶ 1; Defendant’s

Excerpts of the Deposition of James Armstrong Vol. 1 (“Def. Exc.

of Pl. Dep. 1”), ECF No. 52-3, at 18:23–25, 19:1–25.    In 2013,

Plaintiff has suffered from tendinitis, fibromyalgia, and

arthritis throughout his entire body since at least 2003.

Defendant’s Excerpts of the Deposition of James Armstrong Vol. 2

(“Def. Exc. of Pl. Dep. 2”), ECF No. 52-3, at 152:19–24, 153:5–

8.   Plaintiff and his wife, Jeannette Armstrong (“Mrs.

Armstrong”), were passengers on an international Hawaiian

Airlines flight from Kaua`i, Hawai`i to Brisbane, Australia on

March 12, 2016.   Def. CSF ¶ 12; Def. Exc. of Pl. Dep. 1 at

85:17–19.   Plaintiff and Mrs. Armstrong checked five bags for

their trip.   Def. CSF ¶¶ 17–18; Def. Exc. of Pl. Dep. 1 at

66:21–23; 66:6–8.   For the last eight to ten years, Plaintiff

has requested wheelchair assistance within airport facilities


other evidence before the Court. For these reasons, the Court
finds it appropriate to cite primarily to the evidence in
support of the undisputed facts rather than to the parties’
CSFs.
3/ Defendant’s CSF provides significant detail about Plaintiff’s

medical history and past injuries, perhaps implying that these
pre-existing conditions and prior injuries are responsible for
Plaintiff’s arm injury. But Defendant’s summary judgment
analysis does not utilize or mention many of the facts set forth
in its CSF, so the Court can only guess at their relevance to
the instant Motion. Defendant is reminded that, pursuant to the
Local Rules of Practice for the United States District Court for
the District of Hawai`i, concise statements of fact “shall
reference only the material facts that are absolutely necessary
for the court to determine the limited issues presented in the
motion for summary judgment (and no others).” See L.R. 56.1(c).



                               - 4 -
while traveling.   Def. CSF ¶ 10; Def. Exc. of Pl. Dep. 1 at

62:2–5.

           Plaintiff requested and was provided wheelchair

assistance for his March 12, 2016 flight to Brisbane.    Def. Exc.

of Pl. Dep. 1 at 70:14–17.   Qantas Airways Limited (“Qantas”)

provides ground services for Defendant’s passengers at Brisbane

International Airport on an independent contractor basis

pursuant to a Ground Handling Services Agreement. 4/   Def. CSF ¶

15; Declaration of Julie Carter (“Carter Decl.”), ECF No. 52-2,

¶ 2.   Ms. Carter 5/ is currently Hawaiian Airlines’s General

Manager of Brisbane/Auckland Airport Operations, and was

4/ Neither party has filed with the Court the entirety of the
Ground Handling Services Agreement (Plaintiff attached one page
of the Ground Handling Services Agreement to his Evidentiary
Objections, ECF No. 55-2 at 33). Accordingly, the scope of the
Ground Handling Services Agreement is unknown to the Court.
This raises various issues, in particular, it is unclear whether
Defendant can be liable for the actions of its independent
contractor, Qantas. Surprisingly, this issue is raised only
tangentially in Defendant’s Reply where it argues that
Plaintiff’s request to a Qantas employee cannot be imputed to
Hawaiian Airlines. Reply at 11–12. The Court disregards this
argument because it was raised for the first time in Defendant’s
Reply. See L.R. 7.4. The Court further notes that Defendant
reiterated this argument at the hearing held on July 30, 2019.
Also at the hearing, Plaintiff asserted that Qantas was
Defendant’s agent. Again the Court finds that any issue of
agency has not been properly briefed or argued, and accordingly
declines to address this issue at this time (however, the Court
does discuss infra how Qantas’s responsibilities under the
Ground Handling Services Agreement might be found by a jury to
enlarge Hawaiian Airlines’s policy with respect to wheelchair
passengers).
5/ Plaintiff has raised several objections to the Carter

Declaration, which the Court addresses infra.



                               - 5 -
previously Hawaiian Airlines’s Operations Manager of Brisbane

Airport Operations.   Carter Decl. ¶ 1. Pursuant to the Ground

Handling Services Agreement, which was in place in 2016 at the

time of Plaintiff’s flight to Brisbane, Qantas provides

wheelchair assistance to Hawaiian Airlines passengers arriving

in Brisbane.   Def. CSF ¶ 15; Carter Decl. ¶ 2.

           Upon arriving in Brisbane, Plaintiff walked off the

plane onto the jetway where a Qantas employee with a wheelchair

awaited him.   Def. Exc. of Pl. Dep. 1 at 70:14–17.   Plaintiff

walked to the top of the jetway and sat down in the wheelchair.

Def. Exc. of Pl. Dep. 1 at 70:17–23.   The wheelchair attendant

pushed Plaintiff to the baggage claim where his checked bags

could be retrieved, and parked Plaintiff’s wheelchair adjacent

to the baggage carousel.   Def. Exc. of Pl. Dep. 1 at 70:23–24,

71:6.   Plaintiff asked the wheelchair attendant if someone could

help him retrieve his checked bags, and the wheelchair attendant

replied “[t]here isn’t anybody, mate.”   Pl. Dep. 1 at 70:23–25,

71:1–1.   Plaintiff then asked the wheelchair attendant if a

porter was available to help him retrieve his checked bags from

the carousel, and also asked if the wheelchair attendant could

call somebody to help.   Def. Exc. of Pl. Dep. 1 at 71:1–4.    The

wheelchair attended responded that there was no porter available

to help and that there was no one she could call to help

Plaintiff retrieve his bags.   Def. Exc. of Pl. Dep. 1 at 71:3–4.


                               - 6 -
          The wheelchair attendant stood behind Plaintiff’s

wheelchair as the following events unfolded.    Def. Exc. of Pl.

Dep. 1 at 71:6–8.    Mrs. Armstrong retrieved a luggage cart and

parked it next to Plaintiff at the baggage carousel.     Def. Exc.

of Pl. Dep. 1 at 71:20–21.    Plaintiff stood up and began

offloading his bags from the carousel and placing them onto the

luggage cart.    Def. Exc. of Pl. Dep. 1 at 71:20–24.; Plaintiff

stated that his back, knees, shoulders, and arms were

“uncomfortable” as he retrieved the first four bags.     Def. Exc.

of Pl. Dep. 1 at 86:3–13.    As Plaintiff retrieved the fifth and

final bag, “something snapped in my forearm, which was my bicep

tendon, I now know.”    Def. Exc. of Pl. Dep. 1 at 89:11–20.   Upon

injuring himself, Plaintiff cursed and “fell back in the

[wheel]chair.”    Def. Exc. of Pl. Dep. 1 at 89:22.   Plaintiff,

pushed by the Qantas employee, and Mrs. Armstrong, who pushed

the luggage cart, proceeded through customs.    Def. Exc. of Pl.

Dep. at 90:4–9.    The Qantas employee left and Plaintiff and Mrs.

Armstrong waited at a coffee shop for their son to pick them up

from the airport.    Def. Exc. of Pl. Dep. 1 at 90:9–12.

          The principal dispute before the Court is whether an

“accident” caused Plaintiff’s arm injury—more specifically,

whether the Qantas employee’s rejection of Plaintiff’s requests

for assistance constitutes an “accident” under Article 17 of the

Montreal Convention.    Defendant argues that Plaintiff can point


                                - 7 -
to no evidence indicating that an accident occurred, and has

offered evidence that Qantas (as Defendant’s independent

contractor) has never assisted passengers with checked bags at

Brisbane International Airport due to “Occupational Health and

Safety concerns.”   Carter Decl. ¶ 3.   Defendant also argues that

because federal regulations and Defendant’s own company policy

do not mandate such assistance, the wheelchair attendant’s

rejection of Plaintiff’s request was usual and expected.

          Plaintiff, on the other hand, testified at his

deposition that he arranged for “curb-to-curb” service with

Hawaiian Airlines, which, based upon his own experience and what

Hawaiian Airlines employees have told him, includes wheelchair

assistance as well as assistance with baggage. 6/   Def. Exc. of

Pl. Dep. 1 at 82:2–5, 83:8–25, 84:1–25, 85:1.   Plaintiff also

testified that wheelchair attendants retrieved his checked bags

from the baggage carousel after a Hawaiian Airlines flight to

Sydney, Australia in 2014, and after subsequent Hawaiian

Airlines flights to Brisbane in October 2016 and in April 2019.

Plaintiff’s Excerpts of the Deposition of James Armstrong Vol. 2


6/Plaintiff was asked six times whether Hawaiian Airlines has
told him that curb-to-curb service includes assistance with
checked bags, and he replied “Yes” the first five times. Def.
Exc. of Pl. Dep. 1 at 83:8–25, 84:1–3, 84:7–17, 85:3–8.
Finally, when asked for the sixth time “if anyone ever
specifically said checked-in baggage,” Plaintiff answered “No.
Baggage.” Def. Exc. of Pl. Dep. 1 at 85:11–16.



                               - 8 -
(“Pl. Exc. of Pl. Dep. 2”), ECF No. 57-3, Pl. Exc. of Pl. Dep. 2

at 95:21–25, 97:1–17 (2014 flight), 108:2–23 (October 2016

flight), 120:18–25, 121:1–24 (April 2019 flight). 7/     More

critically, however, the Ground Handling Services Agreement

between Hawaiian Airlines and Qantas, as well as emails

exchanged by Ms. Carter and another of Defendant’s employees,

all indicate that Defendant may have a policy of providing such

assistance to wheelchair passengers through its independent

contractor Qantas.

                               STANDARD

          Summary judgment is proper where there is no genuine

issue of material fact and the moving party is entitled to

judgment as a matter of law.    Fed. R. Civ. P. 56(a).    Rule 56(a)

mandates summary judgment “against a party who fails to make a

showing sufficient to establish the existence of an element

essential to the party’s case, and on which that party will bear

the burden of proof at trial.”    Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986); see also Broussard v. Univ. of Cal., 192

F.3d 1252, 1258 (9th Cir. 1999).

7/Plaintiff also indicated that he received assistance with his
checked bags on an Air New Zealand flight to Brisbane in
November 2018 and on flights to Minneapolis in March 2015 and
August 2015. Pl. Exc. of Pl. Dep. 2 at 104:18–25, 105:1–9,
118:14–22. Plaintiff’s deposition testimony does not indicate
what airline he used for his Minneapolis trips, but Hawaiian
Airlines does not offer flights to Minneapolis. Reply at 6;
Declaration of Agrifina B. England, ECF No. 63-2, ¶ 4.



                                 - 9 -
           “A party seeking summary judgment bears the initial

burden of informing the court of the basis for its motion and of

identifying those portions of the pleadings and discovery

responses that demonstrate the absence of a genuine issue of

material fact.”    Soremekun v. Thrifty Payless, Inc., 509 F.3d

978, 984 (9th Cir. 2007) (citing Celotex, 477 U.S. at 323); see

also Jespersen v. Harrah’s Operating Co., 392 F.3d 1076, 1079

(9th Cir. 2004).    “[T]he burden on the moving party may be

discharged by ‘showing’—that is, pointing out to the district

court—that there is an absence of evidence to support the

nonmoving party’s case.”    Celotex, 477 U.S. at 325.   “When the

moving party has carried its burden under Rule 56[(a)] its

opponent must do more than simply show that there is some

metaphysical doubt as to the material facts [and] come forward

with specific facts showing that there is a genuine issue for

trial.”   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S.

574, 586–87 (1986) (citation and internal quotation marks

omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986) (stating that a party cannot “rest upon the

mere allegations or denials of his pleading” in opposing summary

judgment).

           “An issue is ‘genuine’ only if there is a sufficient

evidentiary basis on which a reasonable fact finder could find

for the nonmoving party, and a dispute is ‘material’ only if it


                               - 10 -
could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing

Anderson, 477 U.S. at 248).      When considering the evidence on a

motion for summary judgment, the court must draw all reasonable

inferences on behalf of the nonmoving party.       Matsushita Elec.

Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating

that “the evidence of [the nonmovant] is to be believed, and all

justifiable inferences are to be drawn in his favor” (internal

citation and quotation omitted)).      The court may not, however,

weigh conflicting evidence or assess credibility.       In re

Barboza, 545 F.3d at 707.    Accordingly, if “reasonable minds

could differ as to the import of the evidence,” summary judgment

will be denied.    Anderson, 477 U.S. at 250–51.

                                DISCUSSION

I.     Evidentiary Objections

            Plaintiff argues that the Carter Declaration was made

without personal knowledge and contains inadmissible hearsay

statements in violation of Federal Rules of Evidence 602 and

802.    “To survive summary judgment, a party does not necessarily

have to produce evidence in a form that would be admissible at

trial, as long as the party satisfies the requirements of

Federal Rule[] of Civil Procedure 56.”       Block v. City of Los

Angeles, 253 F.3d 410, 419 (9th Cir. 2001) (citing Celotex, 477


                                  - 11 -
U.S. at 324).    With respect to evidence submitted by affidavit

or declaration, Federal Rule of Civil Procedure (“FRCP”)

56(c)(4) states the “affidavit or declaration used to support or

oppose a motion must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the

affiant or declarant is competent to testify on the matters

stated.”    Fed. R. Civ. P. 56(c)(4).    The question is whether the

declarant’s statements “lack[] the requisite proof of personal

knowledge.”    Slade v. Baca, 70 Fed. App’x 446, 449 (9th Cir.

2003).    Plaintiff’s Objections are difficult to parse because he

fails to explain the bases of his Objections and instead simply

directs the Court to the complete transcript of the Deposition

of Julie Carter (“Carter Dep.”), ECF No. 55-2.

            “Rule 56(e)’s requirements of personal knowledge and

competence to testify” may be inferred from a declaration

itself.    Barthelemy v. Air Lines Pilots Ass’n, 897 F.2d 999,

1018 (9th Cir. 1990). 8/   “Personal knowledge may be inferred from

a declarant’s position” within a company.     In re Kaypro, 218

F.3d 1070, 1075 (9th Cir. 2000) (citing Self-Realization

Fellowship Church v. Ananda Church of Self-Realization, 206 F.3d

1322, 1330 (9th Cir. 2000).

8/FRCP 56 was amended in 2010. The affidavit and declaration
provisions that were formerly part of FRCP 56(e) were relocated
to FRCP 56(c)(4). See Advisory Committee’s Note to 2010
Amendment.



                                - 12 -
            Ms. Carter is currently employed by Hawaiian Airlines

as the General Manager of Brisbane/Auckland Airport Operations,

and she was previously employed as Hawaiian Airlines’s

Operations Manager of Brisbane Airport Operations.    Carter Decl.

¶ 1.   Ms. Carter’s employment with Hawaiian Airlines in Brisbane

commenced on March 3, 2015.   Carter Dep. at 3:21–23.   The Court

finds that Ms. Carter’s positions within Hawaiian Airlines raise

an inference that she has personal knowledge about the nature of

Defendant’s operations at Brisbane International Airport,

including the services provided by Defendant’s independent

contractor, Qantas.   See Edwards v. Toys “R” Us, 527 F. Supp. 2d

1197, 1201 (C.D. Cal. 2007) (concluding that a chief information

officer’s personal knowledge of payment card industry standards

could be inferred by his position).

            Further review of Ms. Carter’s deposition supports the

Court’s finding.   When asked what Ms. Carter is referring to

when she testified that the information in her declaration is

based on her personal knowledge learned in her capacity working

for Hawaiian Airlines, she responded “My knowledge that I have

been trained as per the procedures and policies of Hawaiian

Airlines and of those of our vendor, Qantas, as per their

contractual obligations” and “from working at the airport here

and my training that I have received.”   Carter Dep. at 25:11–20,

28:14–16.   Ms. Carter also testified that “Qantas do not lift


                               - 13 -
bags as part of their workplace health and safety,” Carter Dep.

at 32:17–18, and that a Qantas manager told her this information

after Hawaiian Airlines first started using Qantas as its

vendor.   Carter Dep. at 34:20–25, 35:1–7.   Ms. Carter again

confirmed that she learned, as part of her training for

operations manager, that Qantas, as Hawaiian Airlines’s vendor,

does not retrieve passengers’ bags from the baggage carousel.

Carter Dep. at 35:12–18.

           The Court finds that the foregoing clearly establishes

that Ms. Carter has personal knowledge of the facts that are set

forth in her declaration.   Accordingly, the Court concludes that

the Carter Declaration satisfies FRCP 56(c)(4), see Block, 253

F.3d at 419, and Plaintiff’s Evidentiary Objections are thus

overruled.

II.   Defendant’s Motion

           The Montreal Convention governs “all international

carriage of persons, baggage or cargo performed by aircraft for

reward,” and provides the exclusive remedy for international

passengers seeking damages against airlines.    Convention for the

Unification of Certain Rules for International Carriage by Air

art. 1(1), May 28, 1999, S. Treaty Doc. No. 106–45, 2242

U.N.T.S. 309 [hereinafter “Montreal Convention”]; Narayanan v.

British Airways, 747 F.3d 1125, 1127 (9th Cir. 2014).    Article

17(1) of the Montreal Convention reads in its entirety:


                              - 14 -
     The carrier is liable for damage sustained in case of
     death or bodily injury of a passenger upon condition
     only that the accident which caused the death or
     injury took place on board the aircraft or in the
     course of any of the operations of embarking or
     disembarking.

Montreal Convention art. 17(1); Phifer v. Icelandair, 652 F.3d

1222, 1223 (9th Cir. 2011).   To establish liability under

Article 17(1) of the Montreal Convention, a plaintiff must prove

the following elements: (1) there has been an “accident;” (2)

that caused the passenger’s injury; and (3) that the accident

occurred while on board the aircraft or in the course of

operations of embarking or disembarking.    Eastern Airlines, Inc.

v. Floyd, 499 U.S. 530, 535–36 (1991). 9/

          Under Article 21(2) of the Montreal Convention, the

airline is not liable for damages exceeding an amount equivalent

to 100,000 Special Drawing Rights 10/ if it can prove the accident


9/ This case and many others cited herein refer to the Warsaw
Convention. The Montreal Convention is the successor to the
Warsaw Convention of 1929. See Convention for the Unification
of Certain Rules Relating to International Transportation by
Air, October 12, 1929, 49 Stat. 3000, 137 L.N.T.S. 11;
Narayanan, 747 F.3d at 1127 n.2. Where, as here, a provision in
the Montreal Convention is substantively the same as its
equivalent provision in the Warsaw Convention, courts may rely
upon Warsaw Convention precedent. Id.; see also Phifer, 652
F.3d at 1223 n.1.
10/ The Special Drawing Right is an international reserve asset

created by the International Monetary Fund (“IMF”) that can be
exchanged for the currencies of IMF members. International
Monetary Fund, http://www.imf.org/en/About/Factsheets/Sheets/
2016/08/ 01/14/51/Special-Drawing-Right-SDR (last visited July
25, 2019). 100,000 Special Drawing Rights is approximately
(Continued...)


                              - 15 -
was not due to its own negligence.     Kruger v. United Air Lines,

Inc., 481 F. Supp. 2d 1005, 1008 (N.D. Cal. 2007); Montreal

Convention art. 21(2).

          It is undisputed that Plaintiff’s injury occurred in

the course of operations of disembarking from his flight to

Brisbane, and thus it is undisputed that the third element for

liability under Article 17(1) is met.     See Opposition at 14;

Reply at 3.   Accordingly, the Court need only determine whether

there is a genuine issue of material fact as to whether an

“accident” caused Plaintiff’s arm injury.

     A. Whether an “Accident” Occurred

          The United States Supreme Court has defined “accident”

under the Montreal Convention as “an unexpected or unusual event

or happening that is external to the passenger.”      Air France v.

Saks, 470 U.S. 392, 405 (1985).   When determining whether an

accident has occurred, the definition of accident “should be

flexibly applied after assessment of all the circumstances

surrounding a passenger’s injuries.”     Id.   Where there is

contradictory evidence, “it is for the trier of fact to decide

whether an ‘accident’ . . . caused the passenger’s injury.”       Id.

But when the injury “indisputably results from the passenger’s

own internal reaction to the usual, normal, and expected


$135,000. International Monetary Fund, https://www.imf.org/
external/np/fin/data/rms_sdrv.aspx (last visited July 25, 2019).



                              - 16 -
operation of the aircraft, it has not been caused by an

accident.”   Id. at 405–06.   “It is the cause of the injury that

must satisfy the [accident] definition rather than the

occurrence of the injury alone.”   Id. at 399 (emphasis in

original).   Thus, courts must conduct “an inquiry into the

nature of the event which caused the injury” in order to

determine whether an accident occurred.     Id. at 407.   “Any

injury is the product of a chain of causes, and [the Supreme

Court] require[s] only that the passenger be able to prove that

some link in the chain was an unusual or unexpected event

external to the passenger.”   Id. at 406.

          The Supreme Court’s definition of accident can be

broken down into three parts: (1) an unexpected or unusual; (2)

event or happening; (3) that is external to the passenger.

Saks, 470 U.S. at 405.   Defendant argues that Plaintiff cannot

establish a triable issue of fact as to whether an accident

occurred because his arm injury “resulted from his own internal

reaction to the usual, normal, and expected operation of the

aircraft.”   Motion at 25 (emphasis omitted).    Plaintiff, on the

other hand, argues that the wheelchair attendant’s rejection of

his requests for assistance with retrieving his checked bags was

an accident that caused his arm injury.     Opposition at 14.

          With this backdrop in mind, the Court turns to the

elements that make up an accident under Saks to determine


                               - 17 -
whether Plaintiff has met his burden to show there is a genuine

issue of material fact as to whether an accident occurred.



          1. “Event or Happening”

            An “event or happening” can take the form of action or

inaction.    See Olympic Airways v. Husain, 540 U.S. 644, 653–54

(2004).    In Husain, the Supreme Court ruled that an airline was

liable under Article 17 when a passenger who was gravely

allergic to cigarette smoke suffered a fatal asthma attack

onboard a flight.    Id. at 646–48.    The passenger was seated only

three rows in front of the plane’s smoking section, and the

passenger’s wife asked a flight attendant if the passenger could

move to a different seat.    Id. at 647.    The flight attendant

rejected the wife’s requests, notwithstanding being told that

the passenger was gravely allergic to cigarette smoke.      Id.    The

Supreme Court determined that the flight attendant’s inaction

constituted an “event” because “[t]he rejection of an explicit

request for assistance would be an ‘event’ or ‘happening’ under

the ordinary and usual definition of these terms.”      Id. at 654–

55.   Importantly, neither party in Husain challenged the

district court’s finding that the flight attendant’s conduct was

unusual or unexpected, and therefore the Supreme Court did not

rule on that particular issue.      Id. at 652.




                                - 18 -
          Defendant’s Motion assumes without argument that the

event or happening at issue here is Plaintiff’s retrieval of his

bags from the baggage carousel.   Indeed, Defendant repeatedly

argues that it is usual, normal, and expected for airline

passengers who have checked bags to have to retrieve those bags

from a baggage carousel after the flight arrives at its

destination.   Undoubtedly, no liability under Article 17 could

attach if an airline passenger injured his arm in the course of

retrieving his checked bags from a baggage carousel where no

unusual or unexpected event external to the passenger occurred.

See Saks, 470 U.S. at 395 (no accident occurred where a

passenger’s deafness was caused by normal operation of the

aircraft’s pressurization system); Safa v. Deutsche Lufthansa

Aktiengesellschaft, Inc., 42 F. Supp. 3d 436, 444 (E.D. N.Y.

2014) (no accident occurred where flight crew complied with

Lufthansa policy and procedure in deciding to not divert a

flight after a passenger suffered a heart attack).    But

Defendant oversimplifies the events of the instant case and

focuses on Plaintiff’s injury rather its cause. 11/


11/Defendant appears to misunderstand the relevant inquiry,
arguing in its Reply that Plaintiff’s request to the wheelchair
attendant “does not automatically transform Plaintiff’s own
internal reaction to the usual, normal, and expected operation
of the aircraft into an ‘accident.’” Reply at 12. Defendant
mistakenly focuses on the “occurrence of the injury alone”
rather than “the cause of the injury,” which must satisfy the
(Continued...)


                              - 19 -
          Here, it is undisputed that Plaintiff requested, and

was provided, wheelchair assistance in connection with his

flight from Kaua`i to Brisbane in March 2016.   It is also

undisputed that upon arriving at the baggage claim in Brisbane,

Plaintiff requested his wheelchair attendant to assist him, or

to find someone to assist him, with retrieving his bags from the

baggage carousel.   Finally, it is undisputed that the wheelchair

attendant rejected these requests for assistance.   The

wheelchair attendant’s rejection of Plaintiff’s requests for

assistance is the proper focus of the accident inquiry.

          In Caman v. Continental Airlines, Inc., the Ninth

Circuit faced the question of whether an airline’s failure to

warn passengers of the risks of developing deep vein thrombosis

(“DVT”) during flight constituted an accident under Article 17.

455 F.3d 1087, 1091 (9th Cir. 2006).   The Ninth Circuit ruled

that an airline’s “failure to warn [the plaintiff] of DVT is not

an ‘event’ as that term is discussed in Saks and Husain.

Rather, [the airline]’s failure to warn was an act of omission

(inaction that idly allows an unfolding series of events to

reach their natural conclusion) as opposed to an act of


accident definition. Saks, 470 U.S. at 399. The definition of
an Article 17 accident “should be flexibly applied,” id. at 405,
and a Plaintiff is required to prove only that “some link in the
chain [of causes] was an unusual or unexpected event external to
the passenger.” Id. at 406. Here, that event is the wheelchair
attendant’s rejection of Plaintiff’s requests for assistance.



                              - 20 -
commission (inaction that produces an effect, result or

consequence) as in Husain’s rejection of a direct plea for

help.”     455 F.3d at 1092 (emphasis in original).

             Here, the wheelchair attendant in Brisbane refused

Plaintiff’s explicit requests for assistance with retrieving his

bags from the baggage carousel.     See 540 U.S. at 562.   This was

an act of commission, rather than omission, because it was

inaction that produced an effect, result, or consequence.

Plaintiff, a disabled wheelchair passenger, injured his arm

while retrieving his checked bags as a consequence of the

wheelchair attendant’s refusal to assist him or find a porter to

assist him.     Had Plaintiff not asked for the wheelchair

attendant’s assistance, there would be no question that a mere

act of omission occurred, and Plaintiff would not have a cause

of action under Article 17.     But here, the wheelchair attendant

refused Plaintiff’s requests for assistance, and under Ninth

Circuit and Supreme Court precedent, there is an issue of

material fact as to whether that refusal constitutes an event or

happening.     See Caman, 455 F.3d at 1092; Husain 540 U.S. at

562. 12/


12/Defendant argues that Husain is “plainly inapposite” because
Defendant had no duty to assist Plaintiff with retrieving his
checked bags. Reply at 12–13. Defendant misreads Husain, the
narrow holding of which is simply that refusing to assist a
passenger who requests assistance is an “event or happening” for
(Continued...)


                                - 21 -
            Accordingly, there is a genuine issue of material fact

as to whether the wheelchair attendant’s rejection of

Plaintiff’s requests for assistance constituted an “event” or

“happening” for purposes of Article 17.

          2. “External to the Passenger”

            The Supreme Court held that “[a]ny injury is the

product of a chain of causes, and we require only that the

passenger be able to prove that some link in the chain was an

unusual or unexpected event external to the passenger.”    Saks,

470 U.S. at 406.    In Rodriguez v. Ansett Australia Ltd., a

plaintiff developed DVT on a long flight.    383 F.3d 914, 915

(9th Cir. 2004).    The Ninth Circuit ruled that the passenger’s

development of DVT did not constitute an accident under Saks

and, therefore, Article 17.    Id. at 918.   More specifically, the

Ninth Circuit ruled that “the only event was [the plaintiff]’s

development of the DVT.    Consequently, there was no event

external to the passenger, let alone an unusual or unexpected

event.”    Id.




purposes of the accident inquiry. 540 U.S. 654–54. Husain does
not hold that any refusal to assist a passenger is an accident.
Defendant also acknowledges that the “unexpected or unusual”
inquiry was not before the Supreme Court in Husain, but then,
inexplicably, proceeds to argue that Husain does not apply if an
airline’s conduct is in accord with industry standards and
federal regulations. Defendant’s attempts to distinguish Husain
fall flat.



                                - 22 -
          Defendant does not specifically address the “external

to passenger” element of the accident definition and instead

reiterates its argument that Plaintiff’s arm injury was caused

by his own internal reaction to retrieving his checked bags from

the carousel.   Motion at 23–25.   Relatedly, Defendant suggests

that Plaintiff’s arm injury was due to various pre-existing

medical conditions.   Motion at 23–24.

          In Prescod v. AMR, Inc., the Ninth Circuit affirmed

the district court’s finding that an accident occurred where an

airline required a passenger to check a bag containing life

sustaining medical equipment (which the airline subsequently

lost), notwithstanding that the airline was told the bag should

remain with the passenger at all times.    383 F.3d 861, 868 (9th

Cir. 2004).   The passenger later died because she did not have

access to the equipment in the bag.    Id. at 866.   When analyzing

whether the event (requiring the passenger to check her medical

bag) was external to the plaintiff, the Ninth Circuit stated

“the ‘unusual or unexpected event’ was external to [the

plaintiff], for the same reason the refusal of assistance in

Husain was external to the decedent in that case:    In each

instance, the preexisting illness was a contributing cause of

death, but the airline’s ‘unusual or unexpected’ action,

external to the individual, was also ‘a link in the chain of




                              - 23 -
causes’ producing the injury.”      Id. (citing Husain, 540 U.S. at

653).

            Here, there is evidence that the wheelchair

attendant’s rejection of Plaintiff’s requests for assistance was

external to Plaintiff because it was “a link in the chain of

causes” that produced Plaintiff’s arm injury.      Husain, 540 U.S.

at 653.    To the extent Defendant argues that Plaintiff’s arm

injury was caused by his numerous pre-existing medical

conditions, this argument fails because “that the plaintiff’s

own pre-existing condition was also a cause [of the plaintiff’s

injuries] does not matter.”      Prescod, 383 F.3d at 868.   The

accident need only be a link in the chain of causes producing

Plaintiff’s arm injury.    Id.    Accordingly, there is a genuine

issue of material fact as to whether the wheelchair attendant’s

rejection of Plaintiff’s requests for assistance was external to

Plaintiff.

          3. “Unusual or Unexpected”

            Having determined that the wheelchair attendant’s

rejection of Plaintiff’s requests for assistance was an “event

or happening” that was “external” to Plaintiff, the Court must

determine whether Plaintiff has met his evidentiary burden to

demonstrate that the event was “unusual or unexpected” and,

therefore, an “accident” under Article 17.      The Ninth Circuit

has stated that “[t]o determine whether [an air carrier]’s


                                 - 24 -
actions were expected or usual, the jury would consider industry

standards, best practices, expert medical testimony, and any

other relevant evidence.”   Baillie v. MedAire, Inc., 764 Fed.

App’x 597, 598 (9th Cir. 2019).   The Court reiterates that the

accident “definition should be flexibly applied after assessment

of all the circumstances surrounding a passenger’s injuries.”

Saks, 470 U.S. at 405.

          The Court finds that there is ample evidence in the

record for a jury to conclude that the wheelchair attendant’s

rejection of Plaintiff’s requests for assistance was unexpected

or unusual.   For example, Plaintiff’s deposition testimony, the

Ground Handling Services Agreement between Hawaiian Airlines and

Qantas, and emails from Ms. Carter to another Hawaiian Airlines

employee, all indicate that the wheelchair attendant’s rejection

of Plaintiff’s requests for assistance with his checked bags was

unexpected or unusual.

          In his deposition, Plaintiff testified that when he

left Honolulu on his flight to Brisbane, he asked Hawaiian

Airlines “about my wheelchair and they go, Oh, yeah, curb-to-

curb service, including bags, we help -- because I’ve asked and

they always tell me, Of course we help you with your bags.”

Def. Exc. of Pl. Dep. Vol. 1 at 83:10–18.   When asked “So has

anyone ever told you that curb-to-curb service includes checked-

in baggage?” Plaintiff responded “Yes,” that Hawaiian Airlines


                              - 25 -
told him “curb-to-curb service is the wheelchair and baggage

pick-up, and they take it from the curb and bring it out to the

curb.”   Def. Exc. of Pl. Dep. Vol. 1 at 84:1–14.   Plaintiff also

confirmed that Hawaiian Airlines “specifically told you that

curb-to-curb service includes checked-in baggage.”    Def. Exc. of

Pl. Dep. Vol. 1 at 84:15-17.    Plaintiff’s deposition testimony

is confirmed by Mrs. Armstrong’s deposition testimony where she

states that for this particular trip to Brisbane, Plaintiff

requested a wheelchair and curb-to-curb service because “[w]e

need help with baggage,” and that Plaintiff requests these

services whenever he flies.    Plaintiff’s Excerpts of the

Deposition of Jeanette Armstrong (“Pl. Exc. of Mrs. Armstrong’s

Dep.”), ECF No. 57-4, at 55:16–20, 56:1–7.    However, the Court

notes that Plaintiff was asked six times whether Hawaiian

Airlines has told him that curb-to-curb service includes

assistance with checked bags, and he replied “Yes” the first

five times.   Def. Exc. of Pl. Dep. 1 at 83:8–25, 84:1–3, 84:7–

17, 85:3–8.   Finally, when asked for the sixth time “if anyone

ever specifically said checked-in baggage,” Plaintiff answered

“No.   Baggage.”   Def. Exc. of Pl. Dep. 1 at 85:11–16.

           Defendant argues in its Reply that the depositions

submitted by Plaintiff establish nothing more than his

subjective expectation that he would receive assistance with his

checked bags in Brisbane, and that more is required to establish


                               - 26 -
an issue of material fact as to whether an accident occurred.

Reply at 4–5.    Defendant cites Craig v. Compagnie Nationale Air

France, a 25-year-old unpublished table decision, in support of

this argument.   1994 WL 711916 (Ninth Cir. Dec. 21, 1994). 13/

Craig involved a passenger who slipped on a pair of shoes after

climbing over a sleeping man seated in an aisle seat as she

attempted to return to her middle seat while the cabin lights

were dimmed for sleeping.     Id. at *1.   The passenger did not

turn on her overhead reading light or ask a flight attendant for

assistance with returning to her seat.      Id.   The Ninth Circuit

ruled that the only evidence the plaintiff offered was “her

declaration in which she stated her understanding, based on past

experience, that shoes are supposed to be stowed underneath

seats or in overhead compartments and her surprise that in this

particular instance they were not.”      Id. at *3.   This evidence,

without more, was not enough to survive the defendant’s motion

for summary judgment.   Id.

          Defendant’s argument oversimplifies Plaintiff’s

deposition testimony.   Here, unlike in Craig, Plaintiff has

submitted more than his understanding, based on past experience,

13/The Court notes that, pursuant to Ninth Circuit Rule 36–3,
the Craig case has no precedential value, and because the case
was issued before January 1, 2007, it may not be cited to this
Court. The Court further notes the Ninth Circuit has never
cited Craig in subsequent Montreal Convention decisions,
indicating that the case may be an outlier.



                                - 27 -
that the wheelchair attendant’s rejection of his requests for

assistance was unusual or unexpected.   As the Court recited in

detail, Plaintiff testified that he arranged for wheelchair and

baggage assistance with Hawaiian Airlines for his March 2016

flight to Brisbane.   Considering this evidence objectively, a

jury might well conclude that the wheelchair attendant’s

rejection of Plaintiff’s requests for assistance was unusual or

unexpected.

          Defendant’s argument that Plaintiff has only presented

evidence of his own subjective expectations also fails because

there is, in fact, additional evidence before the Court that

indicates the wheelchair attendant’s conduct may have been

unusual or unexpected.   Specifically, the one page from the

Ground Handling Services Agreement that is before the Court

indicates that Qantas must “Make arrangements for stopover,

transfer and transit passengers and their baggage and inform

them about services available at the airport.”   Carter Dep. Exh.

4, ECF No. 55-2 at 33 (emphasis added).   Critically, section

2.1.9 of the Ground Handling Services Agreement obligates Qantas

to “Provide or arrange for . . . porter services, (on request

and recharged to Carrier).”   ECF No. 55-2 at 33 (emphasis

added).   Plaintiff asked the wheelchair attendant if there was a

porter available to help him retrieve his bags, to which the

wheelchair attendant responded there was no one to call.     Def.


                              - 28 -
Exc. of Pl. Dep. at 71:1–3 (“I asked her about a porter or

someone that -- a porter.   And she goes, There isn’t any,

mate.”).

           Although the page of the Ground Handling Services

Agreement before the Court does not define “porter services,” a

porter is generally defined as a person who carries baggage for

another.   See American Heritage Dictionary (5th ed. 2012)

(“porter”: “A person employed to carry burdens, especially an

attendant who carries travelers’ baggage at a hotel or

transportation station”); Webster’s New International Dictionary

(3d ed. 1961) (“porter”: “One employed to carry baggage for

patrons at a hotel or transportation terminal”).   A reasonable

jury might well conclude that the wheelchair attendant’s

response was unusual or unexpected in light of Qantas’s apparent

contractual obligation to arrange for porter services upon

request.   In particular, it appears that Defendant may have a

policy (beyond what is required by federal regulations) of

providing wheelchair passengers with assistance with their

checked baggage when such assistance is requested.   Thus, a jury

might conclude that any deviation from this policy is unusual or

unexpected, and therefore an accident under Article 17.

           There is also email evidence that Qantas, as

Defendant’s independent contractor, offers wheelchair passengers

assistance with their checked bags.    After Plaintiff complained


                              - 29 -
in October 2016 to Defendant about the incident that occurred in

Brisbane, several emails were exchanged between Ms. Carter and

Ron Alcantara, another employee of Defendant.      See Carter Dep.

Exhs. 2 and 3, ECF No. 55-2 at 24–32.      Mr. Alcantara sent Ms.

Carter an email dated October 20, 2016 summarizing the incident

and asking what the procedures at Brisbane are when a wheelchair

passenger asks for assistance with retrieving his checked

baggage.   ECF No. 55-2 at 29.    Ms. Carter’s response states “Our

procedure in BNE is to offer full assistance as

requested/advised by our WCHR passengers.      This would be

provided by our Ground Handler Qantas.” 14/    ECF No. 55-2 at 26

(emphasis added).

           There is also evidence suggesting that the wheelchair

attendant’s rejection of Plaintiff’s requests for assistance may

have been perfectly usual and expected.      Defendant has offered

evidence that Qantas, as Hawaiian Airlines’s independent

contractor in Brisbane, does not assist passengers with

retrieving their checked bags “due to Occupational Health and

Safety concerns.”   Carter Decl. ¶ 3.     Defendant also submits

that the Hawaiian Airlines International Contract of Carriage,

14/Ms. Carter’s deposition testimony qualifies her email to Mr.
Alcantara. Ms. Carter testified that by “full assistance” she
meant that Qantas “would provide a wheelchair upon arrival at
the aircraft door, take them through to the arrivals -- to the
baggage claim area and clear customs and immigration and into
the arrivals hall.” Carter Dep. at 54:7–22.



                                 - 30 -
ECF No. 63-3, does not obligate Defendant to assist disabled

passengers with checked bags. 15/

          Additionally, Defendant argues that Plaintiff has not

submitted evidence of any law or regulation that would require

Defendant to assist Plaintiff with his checked luggage.   Motion

at 25.   This argument fails because Plaintiff is not required to

submit such evidence.   In fact, the Ninth Circuit reversed a

district court that granted summary judgment to an airline on

the ground that the plaintiff did not provide evidence that the

airline’s conduct violated Federal Aviation Administration

requirements.   See Phifer, 652 F.3d at 1224.   The Ninth Circuit

noted that “[t]he Supreme Court has suggested that a per se rule

requiring a regulatory violation would be improper.”   Id.


15/At the hearing held on July 30, 2019, Defendant argued that
the International Contract of Carriage is incorporated into each
passenger’s ticket, and that the International Contract of
Carriage limits Defendant’s liability to violations of
international standards and regulations. Defendant did not
raise this argument in its Motion or its Reply. Discussion of
the International Contract of Carriage is limited to the Reply
where Defendant argues only that the International Contract of
Carriage excludes assistance with checked bags for disabled
passengers. Reply at 9–10. In fact the International Contract
of Carriage is silent on this point. Regardless, the case law
is clear that Article 17 liability is not limited to statutory
or regulatory violations. See Phifer, 652 F.3d at 1224.
Accordingly, the Court disregards the argument Defendant raised
at the hearing. Moreover, as the Court noted earlier, there is
an issue of material fact as to whether Defendant’s Ground
Handling Services Agreement with Qantas establishes a policy
requiring porter assistance with checked-in baggage for
wheelchair passengers when such assistance is requested.



                               - 31 -
(citing Saks, 470 U.S. at 405);    see also Wallace v. Korean Air,

214 F.3d 293, 300 (2d Cir. 2000) (Pooler, J., concurring)

(noting that the Supreme Court in Saks, by defining “accident”

and urging that it be applied flexibly, “did not thereby

authorize courts to add more hurdles for a plaintiff to

overcome”).   Nevertheless, laws and regulations are certainly

relevant to the inquiry of whether an accident occurred.

Phifer, 652 F.3d at 1224.

          Defendant directs the Court to the regulations

promulgated under the Air Carrier Access Act (“ACAA”), see 49

U.S.C. § 41705; 14 C.F.R. § 382 Subpart G, as evidence that no

accident occurred because the regulations do not require

airlines to assist disabled passengers with checked bags.

Motion at 25.   The Court is skeptical of Defendant’s

interpretation of the relevant regulations, available at 14

C.F.R. § 382.91.

          Subsection (d) of the regulations provides “[a]s part

of your obligation to provide or ensure the provision of

assistance to passengers with disabilities in moving through the

terminal, (e.g., between the terminal entrance and the gate,

between the gate and aircraft, from the gate to a baggage claim

area), you must assist passengers who are unable to carry their

luggage because of a disability with transporting their gate-

checked or carry-on luggage.”    14 C.F.R. § 382.91(d).


                                - 32 -
Subsection (d) indeed appears to exclude a mandate that airlines

assist disabled passengers with moving their checked bags

(unless the bags were gate-checked) throughout airport

terminals.

          However, Defendant ignores subsection (b) of the

regulations.   Subsection (b) provides, in relevant part, that

“[y]ou must also provide or ensure the provision of assistance

requested by or on behalf of a passenger with a disability . . .

in moving . . . from the gate to the terminal entrance,” and

that “[t]his requirement includes assistance in accessing key

functional areas of the terminal, such as ticket counters and

baggage claim.”   14 C.F.R. § 382.91(b)(1) (emphasis added).   The

ordinary meaning of “accessing baggage claim” includes not only

entering the baggage claim, but making use of it.   See American

Heritage Dictionary (5th ed. 2012) (“access”: “The ability or

right to approach, enter, exit, communicate with, or make use

of”); Webster’s New International Dictionary (3d ed. 1961)

(“access”: “to be able to use, enter, or get near (something)”).

          Thus the plain language of 14 C.F.R. § 382.91(b)(1)

seems to indicate that airlines must assist disabled passengers

with making use of baggage claim areas, which would logically

include assisting such passengers with retrieving their bags.

Given the apparent contradiction between subsections (b) and (d)




                              - 33 -
of 14 C.F.R. § 382.91, the Court concludes that the regulations

are ambiguous.

            The Court, having carefully considered the parties’

arguments and the evidence in the record, finds that there is a

genuine issue of material fact as to whether the wheelchair

attendant’s rejection of Plaintiff’s requests for assistance was

unusual or unexpected, and therefore, whether an accident

occurred.    Indeed, a reasonable jury might find, based upon the

Ground Handling Services Agreement obligating Hawaiian Airlines

(through Qantas) to provide porter services upon request, Ms.

Carter’s email stating that Hawaiian Airlines’s procedure in

Brisbane is to provide full assistance with checked bags

(through Qantas) as requested/advised by wheelchair passengers,

and Plaintiff’s testimony, that Defendant has a policy of

providing checked baggage assistance to wheelchair passengers.

A reasonable jury might thus conclude and that the wheelchair

attendant’s refusal to provide Plaintiff with such assistance

was unusual or unexpected, regardless of the ACAA and the

regulations promulgated thereunder.     Although Ms. Carter’s

Declaration indicates that Hawaiian Airlines does not assist

wheelchair passengers with checked bags, in cases where there is

contradictory evidence, “it is for the trier of fact to decide

whether an ‘accident’ . . . caused the passenger’s injury.”




                               - 34 -
Saks, 470 U.S at 405.    Accordingly, Defendant is not entitled to

summary judgment on the issue of whether an accident occurred.

     B. Whether the Alleged “Accident” Caused Plaintiff’s Injury

           In Saks, the Supreme Court recognized that “[a]ny

injury is the product of a chain of causes, and we require only

that the passenger be able to prove that some link in the chain

was an unusual or unexpected event external to the passenger.”

Saks, 470 U.S. at 406.   This link, however, must be a cause of

the injury rather than the occurrence of the injury alone.     Id.

at 399.   The Ninth Circuit applies proximate cause analysis in

order to determine whether an accident cause a plaintiff’s

injury under the Montreal Convention.   See Gezzi v. British

Airways PLC, 991 F.3d 603, 604 (9th Cir. 1993); Prescod, 383

F.3d at 869.

           The parties only acknowledge in passing the causation

element of Plaintiff’s Montreal Convention claim, perhaps

because it is quite obvious a jury might conclude, based on the

evidence in the record, that the wheelchair attendant’s refusal

to assist Plaintiff with his checked bags was a “link in the

chain” of causes resulting in Plaintiff’s arm injury.   Saks, 470

U.S. at 406.

           Plaintiff has suffered from tendinitis, fibromyalgia,

and arthritis throughout his entire body since at least 2003.

Def. Exc. of Pl. Dep. 2, ECF No. 52-3, at 152:19–24, 153:5–8.


                               - 35 -
After the wheelchair attendant rejected Plaintiff’s requests for

assistance with retrieving his bags, Plaintiff began to retrieve

the bags himself.   It is unclear how exactly Plaintiff pulled

the bags off the carousel, but it appears that he somehow swung

or threw the bags from the carousel onto the baggage cart

(rather than pulling the bags off of the carousel onto the

ground and subsequently lifting them onto the cart).    Def. Exc.

of Pl. Dep. 1 at 87:12–25, 88:1–10.    Plaintiff did not ask Mrs.

Armstrong to retrieve the bags because she was suffering from a

hernia at the time and she “had to be careful not to lift

anything.”   Pl. Exc. of Mrs. Armstrong Dep. at 44:6–25; Def.

Exc. of Pl. Dep. 1 at 71:9–16.   Apparently, only one other

family was at baggage claim at the time Plaintiff and Mrs.

Armstrong arrived there.   Def. Exc. of Pl. Dep. 1 at 75:22–25,

76:1–3.   Conceivably, Plaintiff could have asked this other

family for assistance.

           The baggage claim is a “sterile, secure zone that is

not open to the general public.”   Carter Decl. ¶ 6.   After

passengers retrieve their bags from baggage claim, they must

proceed through customs.   Carter Decl. ¶ 7.   Although Plaintiff

and Mrs. Armstrong were met at the airport by their son, he

could not have assisted them with the bags since the baggage

claim is not open to the general public.




                              - 36 -
           While in Australia, Plaintiff saw a doctor primarily

to address a pain in his knee.    Def. Exc. of Pl. Dep. 2 at 19:9–

15.   Plaintiff also mentioned his arm pain to the doctor, who

told him that he should see his surgeon in Hawai`i about it

after returning home.    Def Exc. of Pl. Dep. 1 at 96:11–17.; Def.

Exc. of Pl. Dep. 2 at 19:11–13.    Plaintiff saw three orthopedic

surgeons regarding his biceps tendon.    Def. Exc. of Pl. Dep. 2

at 26:6–8.    He had surgery in June 2016 to repair his tendon,

but apparently the surgeon performed the surgery incorrectly. 16/

Def. Exc. of Pl. Dep. 2 at 24:24–25, 25:1–23, 36:14–15.    This

resulted in his biceps tendon re-rupturing on two occasions,

once in July 2016 and again in October 2016.    Def. Exc. of Pl.

Dep. 2 at 36:16–22.     Prior to the June 2016 surgery, the pain in

Plaintiff’s left arm was not constant, but using his arm in

certain ways caused significant pain.    Def. Exc. of Pl. Dep. 2

at 13:21–25, 14:1–3.    Now, after the botched surgery and two re-

ruptures, Plaintiff suffers from significantly more arm pain

than he did prior to the initial surgery.    Def. Exc. of Pl. Dep.

2 at 14:3–12.

             Based upon the recitation of the foregoing, the Court

finds that Plaintiff has offered sufficient evidence from which

16/Plaintiff apparently initiated a medical malpractice lawsuit
against this surgeon, but dropped that lawsuit to pursue his
claims against Hawaiian Airlines. Def. Exc. of Pl. Dep. 2 at
51:9–17, 53:18–22.



                                - 37 -
a jury could reasonably conclude that the injury to Plaintiff’s

left arm was caused by the wheelchair attendant’s rejection of

Plaintiff’s requests for assistance with retrieving his checked

bags.   Although Plaintiff’s arm may have been susceptible to

injury due to his tendinitis, and his arm injury may have been

exacerbated by the botched surgery, a trier of fact might

reasonably conclude that the wheelchair attendant’s rejection of

Plaintiff’s requests for assistance was the proximate cause of

Plaintiff’s arm injury.   See Prescod, 383 F.3d at 869–70

(seizure of plaintiff’s bag containing life-sustaining medical

equipment was the proximate cause of plaintiff’s death);

Chattopadhyay v. Aeroflot Russian Airlines, Case No. CV 11-00443

MMM (RZx), 2011 WL 13220279, at *8 (C.D. Cal. Aug. 17, 2011)

(airline’s refusal to allow a diabetic passenger to travel with

his diabetic kit and its loss of that kit were links in the

chain of causation producing his injury); Gezzi, 991 F.2d at

604–05 (presence of water on stairs used to exit aircraft was

the proximate cause of passenger’s fall down the stairs);

Husain, 540 U.S. at 646 (airline’s unusual and unexpected

refusal to assist a passenger was a link in the chain of

causation resulting in the aggravation of a passenger’s pre-

existing medical condition).

           Accordingly, the Court concludes that Defendant is not

entitled to summary judgment on the issue of causation.


                               - 38 -
                                 CONCLUSION

            For the foregoing reasons, Defendant’s Motion for

Summary Judgment is hereby DENIED.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, August 2, 2019.




                                    ________________________________
                                    Alan C. Kay
                                    Sr. United States District Judge




Armstrong v. Hawaiian Airlines, et al., Civ. No. 18-00326 ACK-RLP, Order
Denying Defendant Hawaiian Airlines, Inc.’s Motion for Summary Judgment.




                                   - 39 -
